*207MEMORANDUM *
Richard Toson appeals the judgment and sentence imposed following the revocation of his supervised release. We affirm.
Toson concedes that he violated the conditions of supervised release by failing to report as required to his probation officer. Given this, there is no need to reach the validity of the other (also Grade C) violations found by the district court. See U.S. Sentencing Guidelines Manual § 7B1.3(a)(2)(A) (2006).
Toson’s Apprendi arguments are foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220, 1221 (9th Cir.2006), which remains good law.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.